 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JOHN DOE,1                                             Case No.: 06-cv-00599-H-AJB
11
                                           Plaintiff,       ORDER:
12
     v.                                                     (1) GRANTING PLAINTIFF’S
13
     LAW OFFICES OF WINN AND SIMS, a                        PETITION TO RE-OPEN THE
14   Professional Corporation; BRIAN N.                     CASE; AND
15   WINN; RALPH L. SIMS; and DOES 1
     through 25, inclusive,                                 [Doc. No. 13.]
16
                                       Defendants.          (2) GRANTING IN PART AND
17
                                                            DENYING IN PART PLAINTIFF’S
18                                                          SUPPLEMENTAL MOTION TO
                                                            SEAL
19
20                                                          [Doc. No. 16.]
21
22
23
           On June 21, 2021, the Court issued an order granting in part and denying in part
24
     Plaintiff John Doe’s (“Plaintiff”) motion to seal. (Doc. No. 12.) On June 25, 2021, the
25
     Court ordered the Clerk to file on the docket a petition to re-open the case and a
26
     supplemental motion to seal the case filed by Plaintiff. (Doc. Nos. 13, 16.) Plaintiff’s
27
28   1
           The Court replaces Plaintiff’s name in the caption with John Doe.

                                                        1
                                                                                   06-cv-00599-H-AJB
 1   supplemental motion to seal sets forth additional facts in support of his request for the
 2   Court to either seal the entire case or, in the alternative, redact his personal information
 3   from the record. (Doc. No. 16 at 2.)
 4         After reviewing Plaintiff’s filings, Court denies Plaintiff’s supplemental request to
 5   seal the entire record. To seal a judicial record, a movant must present “compelling
 6   reasons” that outweigh the public’s interest in access to the record. Oliner v. Kontrabecki,
 7   745 F.3d 1024, 1025-26 (9th Cir. 2014). In addition, “[a]ny order sealing documents
 8   should be ‘narrowly tailored’” to serve those compelling reasons. Ervine v. Warden, 214
 9   F. Supp. 3d 917, 919 (E.D. Cal. 2016) (citing Press-Enterprise Co. v. Superior Court, 464
10   U.S. 501, 513 (1984)); see also Perez-Guerrero v. U.S. Atty. Gen., 717 F.3d 1224, 1235
11   (11th Cir. 2013) (“[T]he decision to seal the entire record of the case . . . must be
12   ‘necessitated by a compelling governmental interest [ ] and [be] narrowly tailored to that
13   interest.’” (second and third brackets in original) (citation omitted)). Here, sealing the
14   entire record would be overbroad and undermine the “strong presumption” favoring the
15   public’s interest in this case, a class action against a debt collection service. See Ctr. for
16   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016); Oliner, 745 F.3d
17   at 1025-26.
18         That being said, sufficient cause supports Plaintiff’s supplemental request to redact
19   his name from the docket and allow him to proceed under the pseudonym “John Doe.” The
20   Ninth Circuit allows parties to proceed anonymously when the party’s “need for
21   anonymity” to avoid physical injury outweighs the “prejudice to the opposing party and
22   the public’s interest in knowing the party’s identity.” Does I thru XXIII v. Advanced
23   Textile Corp., 214 F.3d 1058, 1067-68 (9th Cir. 2000). That is the case here. (See Doc.
24   No. 16, Exs. A-C.) Additionally, redacting Plaintiff’s name from the record would not
25   prejudice any party because Plaintiff voluntarily dismissed the action over fifteen years
26   ago. (Doc. No. 6.) Further, the public’s interest in this case primarily centers around the
27   underlying nature of the action, a class action against a debt collection service, not
28   Plaintiff’s identity. As a result, the Court grants Plaintiff’s supplemental request to redact

                                                   2
                                                                                   06-cv-00599-H-AJB
 1   his name from the record.
 2         For the foregoing reasons, the Court grants Plaintiff’s petition to re-open the case.
 3   The Court then grants in part and denies in part Plaintiff’s supplemental motion to seal.
 4   Consistent with this Order, the Court directs the Clerk to replace Plaintiff’s name with
 5   “John Doe” on the docket and in all publicly and electronically available documents so as
 6   to conceal his true name. Thereafter, the Court directs the Clerk to re-close the case.
 7         IT IS SO ORDERED.
 8   DATED: June 28, 2021
 9
                                                   MARILYN L. HUFF, District Judge
10                                                 UNITED STATES DISTRICT COURT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                  06-cv-00599-H-AJB
